Order, Supreme Court, New York County (Patricia Williams, J.), entered November 13, 1992, granting defendant’s motion to suppress physical evidence and statements, unanimously affirmed. Motion seeking to relieve counsel is dismissed as moot.
The hearing court properly found that defendant’s observed use of a ticket vending machine, while perhaps supporting an approach to offer assistance, did not justify the officer’s clearly investigatory questioning of defendant. That level of intrusion requires a founded suspicion that criminal activity is afoot, a suspicion unsupported by the circumstances herein (People v Hollman, 79 NY2d 181, 184-185). Concur—Murphy, P. J., Carro, Rubin and Williams, JJ.